DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/KR2017/015051, filed on 12/19/2017, which claims priority to KR10-2016-0174553, filed on 12/20/2016.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 6/20/2019 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Specification
The disclosure is objected to because of the following informalities: the term “seep” at p. 11, line 14 should be changed to “sleep”.
Appropriate correction is required.

Additionally, the following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
.
.
.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Applicant should incorporate the cross-reference to related applications after the title as the first paragraph of the specification.
Appropriate correction is required.

Allowable Subject Matter
The claimed invention is free of the prior art.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recite the limitation wherein the beta-lapachone is in an amount of 0.01 to 200 parts by weight based on 100 parts by weight of the composition”. (Emphasis added.) This is unclear because the claimed range of 0.01-200 parts of beta-lapachone encompasses a subrange, i.e., >100-200 parts, that is greater than the 100 parts of the composition in which beta-lapachone is present. It is unclear how the subrange of beta-lapachone can be greater than the 100 parts of total composition containing beta-lapachone. 

Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for insomnia, does not reasonably provide enablement for preventing, improving or treating any sleep disorder as currently claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The test of enablement requires a determination of whether the disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).   Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 
1.    The nature of the invention, breadth of claim, relative skill level:
The invention is based on treating sleep disorders by administering beta-lapachone. The claims are broad as they encompass treating any sleep disorder including sleep disorders such as hypersomnia and sleep-wake schedule disorder disability. One of ordinary skill in the art is one with access to reagents, tools and equipment used for diagnosing disease, performing tests and/or administering treatment to individuals. The skilled artisan also has many years of training and experience in either the clinical or laboratory environment or both. Therefore, it is clear that the level of skill of one in the art is high. However, this high level of skill is overcome in view of the limited teachings provided by the specification and the unpredictable state of the art, it would require the skilled artisan undue experimentation to make and use the invention commensurate to the scope of the claims.

2. The amount of direction or guidance provided and the presence or absence of working examples:

The specification provides an example demonstrating the capability of beta-lapachone to increase the amount of sleep in an animal model. FIG. 1 shows a result of confirming the effect of shortening the sleep latency when the beta-lapachone is administered to mice by intraperitoneal injection in an embodiment of the present invention.  FIG. 2 shows a result of confirming the increase in total sleeping time when the beta-lapachone is administered to mice by intraperitoneal injection in the embodiment of FIG 1. FIG. 3 and FIG. 4 show similar results but with oral administration. However, the specification fails to provide substantive guidance to treat any sleep disorder in general.  

3.    State and predictability of the art:
Hypersomnia is characterized by recurrent episodes of excessive daytime sleepiness or prolonged nighttime sleep. See NINDS (“Hypersomnia Information Page _ National Institute of Neurological Disorders and Stroke.” (2019-03) https://www.ninds.nih.gov/Disorders/All-Disorders/Hypersomnia-Information-Page). It is treated with stimulants such as amphetamine, methylphenidate, and modafinil. Sleep-wake schedule disorder disability is a lifelong untreatable pathology of the circadian time structure. See Dagan et al. (“Sleep-wake schedule disorder disability: a lifelong untreatable pathology of the circadian time structure.” Chronobiol Int. 2001 Nov;18(6):1019-27. doi: 10.1081/cbi-100107975. Abstract.) Certain sleep-wake schedule disorders (SWSDs) cannot be successfully managed clinically using conventional methods of sleep therapy. See Dagan, abstract. After conventional treatment for SWSD with light therapy and melatonin failed to bring about substantial improvement, it was determined that they were suffering from an incurable disability. See Dagan, abstract. WSD disability is an untreatable pathology of the circadian time structure. Patients suffering from SWSD disability should be encouraged to accept the fact that they suffer from a permanent disability, and that their quality of life can only be improved if they are willing to undergo rehabilitation. It is imperative that physicians recognize the medical condition of SWSD disability in their patients and bring it to the notice of the public institutions responsible for vocational and social rehabilitation.

4.    The quantity of experimentation necessary:
Because some diseases such as hypersomnia involves excessive sleeping, and because the instant specification only shows that beta-lapachone increases the amount of sleep in insomnia, then state of the art does not support the capability of beta-lapachone for treating sleep diseases that involve increased sleeping. Furthermore, the state of the art is such that some sleep disorders encompassed by the claims cannot be treated such as SWSDs. Therefore, one cannot predict that any sleep disorder in general can be treated with beta-lapachone in the absence of experimental evidence. Thus, no one skilled in the art would accept the assertion that the instantly claimed agent could be predictably used for treating the multitude of claimed sleep disorders as inferred by the claim and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629